DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/11/2022 is entered and acknowledged by the Examiner. Claim 13 has been amended. Claims 1-20 are currently pending in the instant application. 
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The indicated allowability of claims 1, 2, 5, and 9-11 are withdrawn in view of the newly discovered reference(s) to CN 102304620 A. Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 102304620 A (hereinafter Qinglai).
Regarding claims 1-2, Qinglai discloses a method of recycling solid battery components (See Abstract, a method to recover waste nickel-hydrogen battery). Qinglai discloses that the method comprises a step of separating charge materials from the battery (See [0009]-[0011]; shell breaking treatment, ball milling and sieve to obtain positive electrode of nickel and negative electrode of copper sieved materials). Qinglai discloses that the method comprises a step of treating the charge materials (positive and negative sieved materials) in sulfuric acid solution (leaching solution) to obtain filter residue (impurities) and filtrate (See [0012]). The treatment with sulfuric acid solution would inherently provide the solution with a first pH. Qinglai also discloses adding 2 to 4 times the theoretical calculated amount of metal ion of alkali metal salt to filtrate and adjust the pH to precipitate a filtrate (cathode material precursor) from the solution (See [0013]). 
Regarding claim 5, Qinglai discloses adjusting the pH in step (5) with a strong base material such as sodium carbonate or sodium hydroxide (See [0013] and [0016]). Since the sulfuric acid solution (first pH) of step (4) is adjusted with strong base material (second pH) in step (5), the pH adjustment inherently would have been at least twofold. 
Regarding claims 9-11, Qinglai discloses a method of recycling solid battery components (See Abstract, a method to recover waste nickel-hydrogen battery). Qinglai discloses that the method comprises a step of treating the charge materials (positive and negative sieved materials) in sulfuric acid solution (leaching solution) to obtain filter residue (impurities) and filtrate (See [0012]). The treatment with sulfuric acid solution would inherently provide the solution with a first pH. Qinglai also discloses adding 2 to 4 times the theoretical calculated amount of metal ion of alkali metal salt to filtrate and adjust the pH to precipitate a filtrate (cathode material precursor) from the solution at temperature of 50-100ºC (See [0013]). Qinglai further discloses adjusting the pH in step (5) with a strong base material such as sodium carbonate or sodium hydroxide (See [0013] and [0016]). In one embodiment, Qinglai discloses that the strong base material is adjusted at 70ºC (See [0036], below 80ºC as claimed). Since the sulfuric acid solution (first pH) of step (4) is adjusted with strong base material (second pH) in step (5) at 70ºC, the pH is raise to co-precipitate metal while maintaining a solution below 80ºC as claimed.  
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 12-20 are allowed.
Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761